DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Lu et al. (US 2016/0379375) discloses camera tracking method and apparatus in which paragraph [0007] teaches camera tracking method, including obtaining an image set of a current frame, where the image set includes a first image and a second image, and the first image and the second image are respectively images shot by a first camera and a second camera of a binocular camera at a same moment; separately extracting feature points of the first image and feature points of the second image in the image set of the current frame, where a quantity of feature points of the first image is equal to a quantity of feature points of the second image; obtaining a matching feature point set between the first image and the second image in the image set of the current frame according to a rule that scene depths of adjacent regions on an image are close to each other; separately estimating, according to an attribute parameter of the binocular camera and a preset model, a three-dimensional location of a scene point corresponding to each pair of matching feature points in a local coordinate system of the current frame and a three-dimensional location of the scene point n a local coordinate system of a next frame; estimating a motion parameter of the binocular camera on the next frame using invariance of center-of-mass coordinates to rigid transformation according to the three-dimensional location of the scene point corresponding to the matching feature points in the local coordinate system of the current frame and the three-dimensional location of the scene point in the local coordinate system of the next frame; and optimizing the motion parameter of the 
 	The closest prior art, Furuhashi et al. (US 2006/0120606) disclose the image processing device according to claim 26, wherein each feature portion is one of a marker whose position and orientations are known, a natural feature, an auto-calibrated point of the natural feature, a natural feature segment, and an auto-calibrated segment of the natural feature segment, and the weighting section decides a weight based on at least one of a position of the marker, a size of the marker, a distortion amount of the marker, a position of the marker with respect to the image acquisition apparatus, a position of the natural feature, an amount indicating a feature degree of the natural feature, a number of tracking continuities of the natural feature, a 
condition during auto-calibration of the natural feature, a position of the natural feature segment, a length of the natural feature segment, a deviation amount of the natural feature segment from a straight line, a number of tracking continuities of the natural feature segment, and a condition during auto-calibration of the natural feature segment.
	The closest prior art, Kotake discloses in paragraph [0093], he information regarding in 
which direction(s) the image of each marker has been captured in the past is presented to the user, the presented information is not limited to the direction.  Other information such as the distance between the camera and the marker and the position of the camera relative to the marker at the time of image capturing can also be presented to the user.  Because the size of the marker is known, the information regarding the distance between the camera and the marker can be presented by comparing the size of the marker in the captured image with the known size of the marker to roughly determine the distance there between, and indicating the roughly determined distance.  The information regarding the position of the camera relative to the marker can also be presented in a similar manner.
The closest prior art, CN105931275 (See IDS) discloses, paragraphs [0006]-[0011] determining whether a number of tracking feature points of a current frame of an image is 
	The closest prior art, EP 3264372 (see IDS), discloses on the basis of a first captured image of an environment scene captured at a first moment in time, estimating a position and direction of a camera unit within the environment at the first moment in time; on the basis of the estimated position and direction of the camera unit at the first moment in time, and on the basis of sensor data obtained at the first moment in time and a second moment in time expressing a direction of an image processing device, estimating a position and direction of the camera unit in the environment at the second moment in time, but the closest prior art does not explicitly disclose when an image prior to a first image satisfies a feature point tracking condition, and the first image does not satisfy the feature point tracking condition, setting the image prior to the first image as a second marker image; by means of tracking a feature point of the second marker image, acquiring an attitude parameter of an image captured by a camera relative to the second marker image; according to the attitude parameter of the image relative to the second marker image, and an attitude parameter of each marker image relative to a prior marker image, acquiring an image attitude parameters, render the claims allowable over prior arts.
but, the closest prior arts, alone or in combination, fail to explicitly disclose when an image prior to a first image satisfies a feature point tracking condition, and the first image does .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818.  The examiner can normally be reached on Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        6/30/2021